





Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of July 14, 2008, by and
between SARATOGA RESOURCES, INC., a Texas corporation (the “Company”), and BARRY
RAY SALSBURY (the “Executive”) (each a “Party” and, collectively, the
“Parties”).  Unless otherwise indicated, capitalized terms are defined in
Section 2.1.

The Parties hereto hereby agree as follows:

ARTICLE I
EMPLOYMENT TERMS

1.1

Employment.  The Company shall employ the Executive, and the Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the date of closing (the “Effective
Date”) of the acquisition of Harvest Oil & Gas, LLC (“Harvest”) by the Company
pursuant to the terms of that certain Purchase and Sale Agreement, dated October
18, 2007, as amended by the First Amendment to Purchase and Sale Agreement,
dated December 14, 2007, by and between the Company, Harvest and the members of
Harvest (the “PSA”), and ending as provided in Section 1.4(a) hereof (the
“Employment Period”); provided, however, that if, for any reason, the PSA shall
be terminated prior to the Effective Date, this Agreement shall terminate and be
of no force or effect simultaneous with termination of the PSA.

1.2

Position and Duties.

(a)

Generally.  During the Employment Period, the Executive will be an employee of
the Company and will serve as President of Harvest.  In such capacity, the
Executive shall render such management and executive and managerial services to
the Company and its Subsidiaries as are commensurate with the customary duties,
responsibilities and authority of such offices, subject to the power of the
Board of Directors of the Company (the “Board”).  The Executive shall also
perform such other services on behalf of the Company as the Board may reasonably
direct from time to time.

(b)

Duties and Responsibilities.  The Executive shall report to the President of the
Company and shall devote his best efforts and his full business time and
attention to the business and affairs of the Company and its Subsidiaries.  The
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.  Except
for Permitted Investment Activities, as defined in Section 1.2(c) hereof, the
Executive shall not engage in any other business activities which could
reasonably be expected to conflict with the Executive’s duties, responsibilities
and obligations hereunder.  Except in connection with charitable or civic
endeavors, the Executive will not serve as a member of the board of directors of
any Person, other than the Company or any of its Subsidiaries, without the prior
approval of the Board.  The Executive shall also comply with all policies, rules
and regulations of the Company as well as all reasonable directives and
instructions from the Board.  The Company shall have the right to purchase in
the Executive’s name a “key man” life insurance policy naming the Company and
any of its Subsidiaries as the sole beneficiary thereunder and Executive shall
cooperate with the Company in obtaining such insurance if the Company elects to
purchase such insurance.

(c)

Permitted Investment Activities.  Notwithstanding any provision in this
Agreement to the contrary, nothing herein shall preclude or prevent the
Executive from (1) continuing to own, hold and undertake basic management
efforts with respect to the existing investments and interests owned by the
Executive as reflected on Exhibit A attached hereto, provided, however, that any
such management efforts are minimal in nature and do not interfere with the
Executive’s services to the Company, and (2) making, holding and managing
additional investments (“New Investments”) in Passive Ownership Interests,
provided, however, that where a New Investment relates to ownership interests
in, or drilling and production rights with respect to, oil and gas properties,
the Executive shall first present, in writing, such New Investment opportunity
to the Company and shall not pursue such New Investment unless and until the
Company provides written consent to such investment.





--------------------------------------------------------------------------------

1.3

Compensation.

(a)

Salary.  Commencing on the Effective Date and continuing through the Employment
Period, the Executive the Company shall pay to the Executive a base salary in
the amount of $165,000.00 per annum (the “Salary”); provided, however, that, the
Board may, at its sole discretion, increase, but not decrease, the Salary and
provided, further, that, on or before the first anniversary of this Agreement,
the Board, or the Compensation Committee of the Board, shall retain an
independent executive compensation consultant to review the Executive’s Salary
and other compensation in order to establish a market based compensation package
for the Executive, taking into account all compensation paid to the Executive,
and, subject to financial covenants and obligations of the Company and the
reasoned judgment and fiduciary obligations of the Board or Compensation
Committee, the Board shall adjust the Executive’s Salary and other compensation
to reflect market compensation levels.  The Salary will be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices and shall be subject to customary withholding for income tax, social
security and other such taxes.  

(b)

Discretionary Bonus.  In addition to the Salary, the Executive will be eligible
to receive a discretionary annual cash bonus (the “Bonus”) from the Company for
each fiscal year of the Company and its Subsidiaries commencing with the fiscal
year ended December 31, 2008 (each, a “Fiscal Year”), payable to the Executive
(so long as the Executive is employed by the Company on the last day of such
Fiscal Year) within thirty (30) days after the Company’s receipt of audited
financial statements for such Fiscal Year.  Any Bonus will be subject to the
review and sole discretion of the Board.  

(c)

Vacation.  The Executive shall be entitled to such amount of vacation time each
year, as provided under the Company’s prevailing policy, as such policy may be
in effect from time to time, and consistent with that provided to other senior
officers of the Company.

(d)

Additional Benefits.  During the Employment Period, the Executive shall be
entitled to participate in any employee welfare and health benefit plans
provided to other senior officers of the Company, including, but not limited to,
life insurance, health and medical, dental, and disability plans, and other
employee benefit plans, including but not limited to qualified pension plans and
employee stock option plans, which may be established by the Company from time
to time for the benefit of other Company employees (collectively “Benefits”).
 Executive shall be required to comply with the conditions attendant to coverage
by such plans and shall comply with and be entitled to benefits only in
accordance with the terms and conditions of such plans as they may be amended
from time to time.  Nothing herein shall be construed as requiring the Company
to establish or continue any particular benefit plan in discharge of its
obligations under this Agreement.

(e)

Expenses.  The Company shall reimburse the Executive for all reasonable expenses
incurred by him for the benefit of the Company in the course of performing his
duties under this Agreement that are consistent with the Company’s policies in
effect at that time with respect to travel, entertainment and other business
expenses; provided that:  (i) such expenditures are of a nature qualifying them
as proper deductions on the federal and state income tax returns of the Company;
(ii) the Executive furnishes to the Company adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of each such
expenditure as an income tax deduction; and (iii) such expenditures otherwise
comply with the Company’s requirements with respect to reporting and
documentation of such reimbursable expenses.  

(f)

Stock Grant.  The Company shall, on the Effective Date, issue to the Executive
500,000 shares of restricted stock on the terms set forth in the Stock Grant
Agreement attached hereto as Exhibit C.

(g)

Applicable Withholdings.  The Salary, Bonus, Benefits and any other compensation
will be subject to all withholdings and deductions required by law and will be
payable in accordance with the Company’s normal periodic payroll practices.

1.4

Term and Termination.

(a)

Duration.  The Employment Period shall commence on the Effective Date and shall
continue until the first to occur of: (i) the Executive’s voluntary termination
without Good Reason, (ii) the Executive’s death or Disability, or (iii) the
third (3rd) anniversary of the Effective Date (at such third anniversary or





- 2 -




--------------------------------------------------------------------------------

the end of any applicable extension, the “Expiration”); provided that the
Employment Period shall be extended for additional one (1) year periods if the
Company has not delivered to the Executive, at least one (1) month prior to the
Expiration (if the Executive’s employment with the Company has not terminated
prior to such date), a written notice (the “Nonrenewal Notice”) that the Company
does not intend to extend the Employment Period.  If the Company indicates
pursuant to the Nonrenewal Notice that it does not intend to extend the
Employment Period, the delivery of the Nonrenewal Notice and the expression of
such intent and the subsequent termination of the Executive’s employment shall
not constitute a termination by the Company without Cause.

(b)

Termination for Cause  The Executive may be terminated at any time for “Cause”
by written notice to the Executive, setting forth in reasonable detail the
nature of the Cause and, in such event, the Company shall be released from any
and all further obligations under this Agreement, except that the Company shall
be obligated to pay the Executive, or the Executive’s heirs and assigns, his
Salary and Benefits, and reimbursable expenses owing to the Executive through
the date of such termination.

(c)

Voluntary Termination.  The Executive may voluntarily terminate his employment
with the Company upon 30 days prior written notice.  In the event such voluntary
termination is without Good Reason, the Company shall be released from any and
all further obligations under this Agreement, except that, so long as the
Executive continues to perform his duties in accordance with this Agreement, the
Company shall be obligated to pay the Executive the Salary, Benefits and
reimbursable expenses owing to the Executive through the date of such
termination (such period not to exceed 30 days from the date of notice).

(d)

Termination due to Death or Disability.  This Agreement shall terminate upon the
death of the Executive, and the Executive may be terminated by reason of
“Disability” and, in such event, the Company shall be released from any and all
further obligations under this Agreement, except that the Company shall be
obligated to pay the Executive, or the Executive’s heirs or estate, his Salary,
Benefits, including accrued vacation, and reimbursable expenses owing to the
Executive through the date of such termination.

(e)

Severance Upon Termination Without Cause.  In the event of termination of
employment by the Company without Cause or the voluntary termination by the
Executive with Good Reason, the Company will continue to pay the Executive’s
base Salary and healthcare benefits for 12 consecutive months after the date of
such termination. The Executive shall also be entitled to receive all
reimbursable expenses, benefits or other entitlements then due and owing to the
Executive as of the Termination Date.

(f)

Other Rights.  Except as set forth in Section 1.4, all of the Executive’s rights
to Benefits and Salary hereunder (if any) which accrue or become payable after
the termination of the Employment Period shall cease upon such termination.  The
Company and its Subsidiaries may offset any amounts the Executive owes any of
them against any amounts the Company owes the Executive hereunder; provided that
such offset shall occur only upon the Executive’s termination of employment with
the Company.

(g)

Obligation to Make Severance Payments.  The Company will be obligated to make
the severance payments contemplated in this Section 1.4 if the Executive has not
breached, and only for so long as the Executive does not breach, his obligations
under Sections 1.5, 1.6, 1.7, or 1.8 of this Agreement and executes and delivers
to the Company an executed release substantially in the form attached hereto as
Exhibit B.

(h)

Withholding.  All amounts payable to Executive as severance hereunder shall be
subject to all required withholdings by the Company (including, but not limited
to, Section 409A of the Internal Revenue Code).

1.5

Confidential Information.

(a)

The Executive shall not disclose or use at any time, either during his
employment with the Company or thereafter, any Confidential Information (as
defined below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that 1) such disclosure or
use is directly related to and required by the Executive’s performance during
the Employment Period of the duties assigned to the Executive, or 2) the
Executive is required by subpoena or similar process to disclose or discuss any
Confidential Information; provided, that, in such case, the Executive shall
promptly inform the Company of such event, shall cooperate with the Company and
its Subsidiaries in attempting to obtain a protective order or to





- 3 -




--------------------------------------------------------------------------------

otherwise restrict such disclosure.  At the Company’s expense, the Executive
shall take all appropriate steps to safeguard Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft.  The Executive
acknowledges that the Confidential Information obtained by him during the course
of his employment with the Company is the property of the Company and its
Subsidiaries.

(b)

The Executive understands that the Company and its Subsidiaries will receive
from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the part of the Company and its Subsidiaries
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  During the Employment Period and thereafter, and
without in any way limiting the provisions of Section 1.5(a) above, the
Executive shall hold Third Party Information in the strictest confidence and
shall not disclose to anyone (other than personnel of the Company or any of its
Subsidiaries who need to know such information in connection with their work for
the Company and its Subsidiaries) or use, except in connection with his work for
the Company or any of its Subsidiaries, Third Party Information unless expressly
authorized by a member of the Board in writing.

(c)

During the Employment Period, the Executive shall not use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other Person to whom the Executive has an obligation of confidentiality, and
shall not bring onto the premises of the Company or any of its Subsidiaries any
unpublished documents or any property belonging to any former employer or any
other Person to whom the Executive has an obligation of confidentiality unless
consented to in writing by the former employer or Person.  The Executive shall
use in the performance of his duties only information that is (i) generally
known and used by Persons with training and experience comparable to the
Executive’s and that is (x) common knowledge in the industry or (y) is otherwise
legally in the public domain, (ii) otherwise provided or developed by the
Company or any of its Subsidiaries, or (iii) in the case of materials, property
or information belonging to any former employer or other Person to whom the
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or Person.

1.6

Inventions and Patents.  In the event that the Executive, as part of his
activities on behalf of the Company or any of its Subsidiaries, generates,
authors or contributes to any invention, innovation, design, new development,
device, product, method or process or similar or related information (whether or
not patentable or reduced to practice or comprising Confidential Information),
any copyrightable work (whether or not comprising Confidential Information) or
any other form of Confidential Information relating directly or indirectly to
the business of the Company or any of its Subsidiaries as now or hereinafter
conducted (collectively, “Intellectual Property”), the Executive acknowledges
that such Intellectual Property is the exclusive property of the Company and its
Subsidiaries and hereby assigns all right, title and interest in and to such
Intellectual Property to the Company and its Subsidiaries.  Any copyrightable
work prepared in whole or in part by the Executive will be deemed “a work made
for hire” under Section 201(b) of the 1976 Copyright Act, and the Company and
its Subsidiaries shall own all of the rights comprised in the copyright therein.
 The Executive shall promptly and fully disclose all Intellectual Property to
the Company and shall cooperate with the Company and its Subsidiaries to protect
the Company’s and its Subsidiaries’ interests in and rights to such Intellectual
Property (including, without limitation, providing reasonable assistance in
securing patent protection and copyright registrations and executing all
documents as reasonably requested by the Company, whether such requests occur
prior to or after termination of the Executive’s employment with the Company).

1.7

Delivery of Materials Upon Termination of Employment.  As requested by the
Company from time to time and upon the termination of the Executive’s employment
with the Company for any reason, the Executive shall promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information and Intellectual Property in the Executive’s possession or within
his control (including, but not limited to, written records, notes, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, shall provide the
Company with written confirmation that all such materials have been delivered to
the Company.

1.8

Non-Compete; Non-Solicitation.

(a)

The Executive acknowledges and agrees with the Company that the Executive’s
services to the Company and its Subsidiaries are unique in nature and that the
Company and its Subsidiaries would be





- 4 -




--------------------------------------------------------------------------------

irreparably damaged if the Executive were to provide similar services to any
Person competing with the Company and its Subsidiaries or engaged in a similar
business.  The Executive further acknowledges that in the course of his
employment with the Company he will become familiar with the Company’s and its
Subsidiaries’ trade secrets and with other Confidential Information.  During the
Noncompete Period, the Executive shall not, except as may be permitted by
Section 1.2(c) of this Agreement, directly or indirectly, either for himself or
for any other Person, permit his name to be used by or participate in any
business or enterprise (including, without limitation, any division, group or
franchise of a larger organization) that engages or proposes to engage in the
Business in the Restricted Territory.  For purposes of this Agreement, the term
“participate in” shall include, without limitation, having any direct or
indirect interest in any Person, whether as a sole proprietor, owner,
stockholder, partner, member, joint venturer, creditor or otherwise, or
rendering any direct or indirect service or assistance to any Person (whether as
a director, officer, supervisor, employee, agent, consultant or otherwise).

(b)

During the Nonsolicitation Period, the Executive will not directly or indirectly
through another Person:  (i) induce or attempt to induce any Customer, supplier,
licensee, or other business relation of the Company or any of its Subsidiaries
to cease doing business or reduce its level of business with the Company or any
of its Subsidiaries; (ii) induce or attempt to induce any employee or any
individual performing services as an independent contractor of the Company or
any of its Subsidiaries to terminate their employment or consultancy with the
Company or any of its Subsidiaries; (iii) recruit, solicit or hire any employee
or any individual performing services as an independent contractor of the
Company or any of its Subsidiaries (including during the three (3) months prior
to and following the termination of employment of any such employee or
independent contractor with the Company or any of its Subsidiaries); or (iv) in
any way intentionally interfere with the relationship between any such Customer,
supplier, licensee, employee, independent contractor or business relation and
the Company or any of its Subsidiaries, including, without limitation, knowingly
making any negative statements or communications concerning the Company or any
of its Subsidiaries.

1.9

Enforcement.

(a)

Without limitation, the Parties agree and intend that the covenants contained in
this Agreement shall be deemed to be a series of separate covenants and
agreements, one for each and every county or political subdivision of each
applicable state of the United States with respect to the Restricted Territory.
 It is the desire and intent of the Parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies of each jurisdiction in which enforcement is sought.
 Accordingly, if, at the time of enforcement of Sections 1.5, 1.6, 1.7 or 1.8, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that, to the extent permitted by
applicable law, the maximum period, scope or geographical area reasonable under
such circumstances will be substituted for the Noncompete Period,
Nonsolicitation Period, scope or Restricted Territory.  Furthermore, such
substitution will apply only with respect to the operation of such provision in
the particular jurisdiction in which such adjudication is made.

(b)

Among other matters, because the Executive’s services are unique and because the
Executive has access to Confidential Information and Intellectual Property, the
Parties agree that money damages would be an inadequate remedy for any breach of
Sections 1.5, 1.6, 1.7 or 1.8.  Therefore, in the event of a breach or
threatened breach of Sections 1.5, 1.6, 1.7 or 1.8, the Company or any of its
Subsidiaries or any of their respective successors or assigns may, in addition
to other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).  In addition, in the event of an
actual breach or violation by Executive of any of Sections 1.5, 1.6, 1.7 or 1.8,
the restricted periods set forth in such Sections shall be tolled until such
breach or violation has been cured.  The Parties hereby acknowledge and agree
that (i) performance of the services of the Executive hereunder may occur in
jurisdictions other than the jurisdiction whose law the Parties have agreed
shall govern the construction, validity and interpretation of this Agreement,
(ii) the law of the State of Texas shall govern construction, validity and
interpretation of this Agreement to the fullest extent possible, and
(iii) Sections 1.5, 1.6, 1.7 and 1.8 shall restrict the Executive only to the
extent permitted by applicable law.  The Executive expressly agrees and
acknowledges that the covenants of the Executive contained in Sections 1.5, 1.6,
1.7 and 1.8 are (x) reasonably necessary for the protection of the Company’s
interests, (y) made in consideration of (A) the terms of employment under this
Agreement and other compensation provided to the Executive by the Company and
its Subsidiaries and (B) the benefits derived or to be derived, directly or
indirectly, by Executive under the Stock Grant Agreement, and (z) not unduly
restrictive upon the Executive.





- 5 -




--------------------------------------------------------------------------------

1.10

Survival.  Sections 1.5, 1.6, 1.7, 1.8 and 1.9 (and any defined terms related
thereto) will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

ARTICLE II
DEFINED TERMS

2.1

Definitions. For purposes of this Agreement, the following terms will have the
following meanings:

“Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with, such Person, including, without
limitation, any officer, director, member, general partner, manager, employee,
agent or subsidiary thereof.

“Business” means the business of the Company involving the acquisition, by
lease, purchase or otherwise, of oil and gas properties or interests in oil and
gas properties, including but not limited to working interests, royalty
interests, net revenue interests, production payments or otherwise, and the
exploration for, and production of, oil and gas from those properties.

“Cause” means, with respect to the Executive, the occurrence of one or more of
the following events:

(a)  

Breach of any provision of this Employment Agreement by the Executive, which
breach has not been cured by the Executive after having been given 30 calendar
days notice of such breach;

(b)  

Neglect or refusal to perform the duties assigned to the Executive under or
pursuant to this Employment Agreement, which neglect or refusal has not been
cured by the Executive after having been given 30 calendar days notice of such
breach;

(c)  

Gross misconduct by Executive as an employee of the Company, including but not
limited to, misappropriating funds or property of the Company, materially and
substantially violating any policy of the Company including violating any policy
set forth in the Company’s employee handbook or manuals; any attempt to obtain
any personal profit from any transaction in which the Executive has an interest
that is adverse to the Company or any breach of the duty of loyalty and fidelity
to the Company; or any other act or omission of the Executive which
substantially impairs the Company’s ability to conduct its ordinary business in
its usual manner;

(d)  

Conviction for a felony or plea of guilty or nolo contendre to a felony;

(e)  

Acts of dishonesty or moral turpitude by the Executive that are detrimental to
the Company or that cause the Company to be in violation of governmental
regulations that subject the Company either to material sanctions by
governmental authority or to material civil liability to its employees or third
parties;

(f)  

Disclosure or use of confidential information of the Company, other than as
authorized by the Company and required in the performance of Executive’s duties;
or

(g)

the Executive reports to work under the influence of alcohol or illegal drugs,
the use of illegal drugs (whether or not at the workplace) or other repeated
conduct causing the Company or any of its Subsidiaries or Affiliates public
disgrace, disrepute or economic harm.

“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company or any of its
Subsidiaries in connection with their businesses, including but not limited to
(i) customer lists, project or proposal lists and other related information;
(ii) business development, growth and other strategic business plans;
(iii) properties available for acquisition, financing development or sale;
(iv) accounting and business methods, (v) services or products and the marketing
of such services and products; (vi) fees, costs and pricing structures;
(vii) designs; (viii) analysis; (ix) drawings, photographs and reports;
(x) computer software, including operating systems, applications and program
listings, (xi) flow charts, manuals and documentation; (xii) data bases;
(xiii) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice;
(xiv) copyrightable works; (xv) all technology





- 6 -




--------------------------------------------------------------------------------

and trade secrets; (xvi) confidential terms of syndicated program agreements,
network affiliation agreements and customer relationships; and (xvii) all
similar and related information in whatever form.  Confidential Information,
however, does not include any information that has become generally available to
the public through no fault of the Executive or that has been approved for
release by the Company without restriction prior to the date the Executive
proposes to disclose or use such information or any information relating to
activities permitted by Section 1.2(c) hereof.

“Customer” means, during the Nonsolicitation Period, for the Company and its
Subsidiaries, any Person (a) which was a customer of the Company or any such
Subsidiary on the Termination Date or (b) to whom there existed an outstanding
bid or the issuance of an outstanding bid was contemplated by the Company or any
such Subsidiary on the Termination Date.

“Disability” means the reasonable, good faith determination by an independent
physician selected in good faith by the Board and the Executive that, due to a
mental or physical impairment or disability, the Executive has been incapable or
unable, even with reasonable accommodations, to fully perform the material
duties performed by the Executive for the Company or its Subsidiaries
immediately prior to such disability for a period of at least one hundred eighty
(180) consecutive days.

“Good Reason” means the occurrence, without the prior written consent of the
Exectuvie, of any one of the following events: (a) the elimination or a material
diminution in the nature or scope of Executive’s position, authorities or duties
with the Company, taken as a whole, (b) the transfer of Executive to a permanent
principal work location greater than thirty (30) miles from the current offices
of Harvest, located in Covington, Louisiana, or (c) a reduction in Executive’s
annual Base Compensation. For purposes hereof, “Base Compensation” means, at the
time of determination, the fair market value of all Salary, Benefits and
vacation pay paid to the Executive by the Company, including its subsidiaries,
during the immediately preceding calendar year.

“Noncompete Period” means the Employment Period and the period commencing on the
Termination Date and ending on the date which is one year thereafter.

“Nonsolicitation Period” means the Employment Period and the period commencing
on the Termination Date and ending on the date which is one year thereafter.

“Passive Ownership Interest” means the ownership of shares or any other equity
ownership interest in any Person, including exercising voting rights normally
accruing to ownership of such interests, provided that (a) the Executive does
not participate in the day-to-day management or affairs of such Person, and (b)
the ownership of such interest does not the devotion of any of the Executive’s
time and attention during normal business hours.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or the United States of America any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“Restricted Territory” means, (a) with respect to onshore oil and gas properties
and interests, any county or parish, and any adjoining county or parish, in
which the Company holds oil and gas properties or interests at the Termination
Date, and (b) with respect to offshore oil and gas properties and interests, any
field in which the Company holds oil and gas properties or interests at the
Termination Date.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other





- 7 -




--------------------------------------------------------------------------------

than a corporation) if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.  For purposes hereof, references to a “Subsidiary” of any Person shall
be given effect only at such times that such Person has one or more
Subsidiaries.

“Termination Date” means the date of the Executive’s cessation of employment
with the Company.

2.2

Other Definitional Provisions.

(a)

For purposes of this Agreement, employment by the Company means employment by
the Company or any of its Subsidiaries.

(b)

Section references contained in this Agreement are references to sections in
this Agreement, unless otherwise specified.  Each defined term used in this
Agreement has a comparable meaning when used in its plural or singular form.
 Each gender-specific term used in this Agreement has a comparable meaning
whether used in a masculine, feminine or gender-neutral form.

(c)

Whenever the term “including” (whether or not that term is followed by the
phrase “but not limited to” or “without limitation” or words of similar effect)
is used in this Agreement in connection with a listing of items within a
particular classification, that listing will be interpreted to be illustrative
only and will not be interpreted as a limitation on, or an exclusive listing of,
the items within that classification.

ARTICLE III
REVIEW OF EMPLOYMENT AGREEMENT

3.1

Review of Employment Agreement.  The Executive, for himself and for his
successors, heirs and assigns, acknowledges and represents to the Company and
the Released Parties (as defined in that certain Form of Release, attached
hereto as Exhibit B) that (a) this Agreement is executed voluntarily by him,
without any duress or undue influence; (b) he has had the opportunity to obtain,
from legal counsel of his own choosing, full and adequate legal advice as to his
legal rights with respect to this Agreement (including the Exhibits hereto); and
(c) he has read this Agreement (including the Exhibits hereto) in its entirety
and fully understands its content and legal effect.

ARTICLE IV
MISCELLANEOUS TERMS

4.1

Dispute Resolution.

(a)

Except with respect to disputes and claims under Sections 1.5, 1.6, 1.7 and 1.8
hereof (which the Parties hereto may pursue in any court of competent
jurisdiction and which may be pursued in any court of competent jurisdiction as
specified below), any controversy or claim arising out of this Agreement, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes.  There shall be one arbitrator who shall be appointed by
the respective Parties or, failing agreement, by the American Arbitration
Association in Austin, Texas.  The arbitration shall be held in Austin, Texas,
and the arbitrator shall apply the substantive law of Texas, except that the
interpretation and enforcement of this arbitration provision shall be governed
by the United States Arbitration Act.  Disputes about arbitration procedure
shall be resolved by the arbitrator or failing agreement, by the American
Arbitration Association in Austin, Texas.  Except as provided in Section 1.9,
the award of the arbitrator shall be the sole and exclusive remedy of the
Parties and shall be enforceable in any court of competent jurisdiction, subject
only to revocation on grounds of fraud or clear bias on the part of the
arbitrator.  The Parties further agree that, unless otherwise determined by the
arbitrator, (x) each Party to the arbitration shall bear its own costs and
expenses (including, without limitation, all attorneys’ fees and expenses,
except to the extent otherwise required by applicable law) and (y) all costs and
expenses of the arbitration proceeding (such as filing fees, the arbitrator’s
fees, hearing expenses, etc.) shall be borne equally by the Parties hereto;
provided that nothing herein shall be interpreted to preclude the arbitrator
from allocating the costs and expenses of the Parties and of such proceeding
among the Parties in any manner that the arbitrator may lawfully determine to do
so.  Each Party hereto hereby irrevocably submits to the jurisdiction of the
United States District Court for the Western District of Texas, and agrees that
such





- 8 -




--------------------------------------------------------------------------------

court shall be the exclusive forum for the enforcement of any such final
judgment, award or determination of the arbitration.  Each Party hereto
irrevocably consents to service of process by registered mail or personal
service and waives any objection on the grounds of personal jurisdiction, venue
or inconvenience of the forum.  Each Party hereto further agrees that each other
Party hereto may initiate litigation in any court of competent jurisdiction to
execute any judicial judgment enforcing or not enforcing any award, judgment or
determination of the arbitration.

(b)

Notwithstanding the foregoing, prior to any Party hereto instituting any
arbitration proceeding hereunder to resolve any claim, such Party first shall
submit the claim to a mediation proceeding between the Parties hereto which
shall be governed by the prevailing procedures of the Federal Mediation and
Conciliation Service and shall be conducted in Austin, Texas.  If the Parties
hereto have not agreed in writing to a resolution of the claim pursuant to the
mediation within 45 days after the commencement thereof of if any Party refuses
to participate in the mediation process, then the claim may be submitted to
arbitration under Section 4.1(a) above.  Unless otherwise determined by the
mediator, each Party hereto shall bear its own costs and expenses incurred in
connection with the mediation, and all costs and expenses of the mediation
proceeding shall be borne equally by the Parties hereto; provided that nothing
herein shall be interpreted to preclude the mediator from allocating the costs
and expenses of the Parties and of such proceeding among the Parties in any
manner that the arbitrator may lawfully determine to do so.

4.2

Notices.  Any notice provided for in this Agreement must be in writing and must
be either personally delivered or sent by reputable overnight courier service
(charges prepaid) or facsimile to the recipient at the address or facsimile
number, as applicable, indicated below:

To the Company or the Board:

Saratoga Resources, Inc.

2304 Hancock Drive, Suite 5

Austin, Texas 78756

Attention:   Thomas Cooke

Telephone:  (512) 445-2301

Facsimile:  (512) 445-2365

with copies to (which shall not constitute notice to the Company):

Michael Sanders, Esq.

20333 S.H. 249, Suite 600

Houston, Texas 77070

Facsimile:  (832) 446-2424







To the Executive:




Barry Ray Salsbury

67201 Industry Lane

Covington, Louisiana 70433

Telephone:  (985) 809-9292




with copies to (which shall not constitute notice to the Executive):

Ray Blossman, Esq.

Energy Centre

1100 Poydras Street, Suite 3100

New Orleans, Louisiana 70163

Facsimile:  (504) 585-3807




or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent.





- 9 -




--------------------------------------------------------------------------------

4.3

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
 If, however, any provision of this Agreement is deemed or held to be illegal,
invalid or unenforceable by any court of competent jurisdiction, this Agreement
shall be considered divisible and inoperative as to such provision to the extent
it is deemed to be illegal, invalid or unenforceable, and in all other respects
this Agreement shall remain in full force and effect; provided, however, that if
any provision of this Agreement is deemed or held to be illegal, invalid or
unenforceable by any court of competent jurisdiction, such illegal, invalid or
unenforceable provision shall be replaced with a provision that is legal, valid
and enforceable and that will achieve, to the greatest extent possible, the
economic, business and other purposes of such invalid or unenforceable
provision.  Further, should any provision contained in this Agreement ever be
reformed or rewritten by any judicial body of competent jurisdiction, such
provision as so reformed or rewritten shall be binding upon all parties hereto.

4.4

Complete Agreement.  This Agreement embodies the complete agreement and
understanding among the Parties with regard to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, which may have related to the subject
matter hereof in any way.

4.5

Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Company, the Executive, and their
respective heirs, successors and assigns; provided, however, neither Party may
assign its respective rights or delegate its obligations hereunder without the
prior written consent of the other Party.

4.6

Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic laws of the State of Texas without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Texas or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas.

4.7

Remedies.  Subject to the provisions of Section 4.1, each Party will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs caused by any breach of any provision of this Agreement and to exercise
all other rights existing in its favor.  Nothing herein shall prohibit any
arbitrator or judicial authority from awarding attorneys’ fees or costs to a
prevailing Party in any arbitration or other proceeding to the extent that such
arbitrator or authority may lawfully do so.  The Parties agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that, notwithstanding the provisions of
Section 4.1, any Party may in its sole discretion apply to any court of law or
equity of competent jurisdiction (without posting any bond or deposit) for
specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.

4.8

Amendment and Waiver.  The provisions of this Agreement may be amended or waived
only with the prior written consent of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.

4.9

Construction.  The language of this Agreement will be construed simply and
according to its fair meaning, and will not be construed for or against any
Party hereto as a result of the source of its draftsmanship.

4.10

Third Party Beneficiaries.  This Agreement will not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns.

4.11

Executive’s Representations.  The Executive hereby represents and warrants to
the Company that 3) the execution, delivery and performance of this Agreement by
the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which he is bound, 4) the Executive is not
a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other Person and 5) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its terms.





- 10 -




--------------------------------------------------------------------------------

4.12

Facsimiles and Counterparts.  Facsimile transmission of any signed original
document and/or retransmission of any signed facsimile transmission will be
deemed the same as delivery of an original.  At the request of either Party, the
other Party shall reexecute an original of this document and deliver it to the
requesting Party.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.  No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine as a defense to the
formation of a contract and each such party forever waives any such defense.

4.13

Indemnification.  The Company agrees to indemnify, defend and hold the Executive
harmless with respect to any claims, expenses or losses arising as a result of
his employment by the Company to the full extent permitted under the Company’s
organizational documents and applicable laws.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]





- 11 -




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

THE COMPANY:




SARATOGA RESOURCES, INC.







By: /s/ Thomas F. Cooke

Name:

Thomas F. Cooke

Title:

Chairman







THE EXECUTIVE:







/s/ Barry Ray Salsbury

BARRY RAY SALSBURY











12


